Wyly, J.
This is a controversy between the creditors of Barton Miller & Co. for the sum of $43, 692, attached in the possession of the Home Mutual Insurance Company, being the net amount of an adjusted loss incurred by said company on a policy of insurance issued to Charles Clinton for account of Barton, Miller & Co.
Block, Britton & Co. claim under an attachment for $1048 42 levied on twenty-eighth March, 1872. Peet, Yale & Bowling claim under an attachment levied two days later for $4222 76. J. M. Lewis &. Co. found their claim on a draft of Barton. Miller & Co. for $1478 93, drawn on Charles Clinton, dated March, 22,1872, which Clinton promised to pay out of the funds he was authorized to collect for Barton, Miller & Co. from the Home Mutual Insurance Company, the president of said company being notified thereof.
The court gave judgment recognizing the preference of Block, Brit-ton & Co. as first attaching creditors and afterwards the preference of Peet,, Yale & Bowling under their subsequent attachment. The demand of the intervenors, J. M. Lewis & Co., was rejected.
Prom this judgment J. M. Lewis & Co. have appealed; Charles Clinton has also taken an appeal.
As to Charles Clinton, we are at a loss to perceive that he has any pecuniary interest in this litigation. He sets up no adverse claim to the funds in dispute. He is not personally bound to J. M. Lewis & Co., because he only agreed to pay the draft provided he should collect the *90drawers’ funds from the Home Mutual Insurance Company, which he has not done.
Of our own motion we must dismiss this appeal for want of pecuniary interest by the appellant in these consolidated suits. We think the court did not err in distributing the funds in controversy.
The fact that the president of the Home Mutual Insurance Company knew that Barton, Miller & Co. had given J. M. Lewis & Co. an order or draft on their agent Charles Clinton which he agreed to pay out of the funds of the drawers when collected from the Home Mutual Insurance Company, did not divest the legal title of Barton, Miller & Co. in and to said funds, nor place them beyond the reach of their attaching creditors, the plaintiffs herein.
If the Home Mutual Insurance Company had been the drawees, instead of Charles Clinton, the case would have been different and the authorities cited by appellants would have applied. Or if the funds had been attached in thehands of Charles Clinton, the authorities cited would be applicable.
It is therefore ordered that the appeal of Charles Clinton be dismissed at his cost and that the judgment herein be affirmed, J. M. Lewis ■& Co. appellants, paying costs of their appeal.
Rehearing refused.